Citation Nr: 0513615	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-27 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left upper 
extremity paralysis.  

2.  Entitlement to service connection for broken ribs, left 
side.  


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.  Subsequent service in the Arizona Army National Guard, 
with a period of active duty for training (ACDUTRA) from 
October 2-4, 1987, is indicated by the evidence of record.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

It is noted that service connection was granted for contusion 
of the left lower chest wall by Board decision in December 
2002.  A 10 percent rating was assigned.  The issues that are 
currently before the Board were remanded for additional 
development.  They are now before the Board once again.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
current diagnosis of left upper extremity paralysis.  

2.  There is no competent medical evidence of record of a 
current diagnosis of broken ribs, left side.  


CONCLUSIONS OF LAW

1.  Left upper extremity paralysis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).  

2.  Broken ribs, left side, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the RO denied these claims, without 
consideration of VCAA in January 1999.  Due to the passage of 
VCAA, the claims were reconsidered.  Prior to reconsideration 
by the RO in September 2002, a VCAA letter was sent to the 
veteran in February 2002.  Another VCAA letter was sent to 
the veteran in July 2003.  These letters specifically advised 
him as to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, the 2002 and 2003 
letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination report dated in 
May 2002, private medical records, and statements from the 
veteran.  VA made all reasonable efforts to assist the 
claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining another VA examination.  Duenas v. 
Principi, No. 03-1251 (U. S. Vet. App. Dec. 15, 2004).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Factual Background

The evidence of record reflects that the veteran participated 
in active duty for training from October 2-4, 1987.  An 
October 3, 1987 hospitalization record from Tucson Medical 
Center reported that the veteran fell 8 feet from the back of 
a truck, injuring his left lower chest wall.  While the chest 
wall was tender over the lower ribs anteriorly on the left, 
no rib fractures were seen upon examination.  X-rays showed 
clear lungs, normal cardiovascular and mediastinal 
structures, and no interval change.  There was no evidence of 
visceral injury, with particular attention to the spleen.  
The treating physician asserted that the veteran's only 
apparent injury included a contusion along the lower chest 
wall.

An October 1987 Statement of Medical Examination and Duty 
Status reflected that the veteran received a contusion to his 
left lower chest while on active duty for training and that 
the injury was considered to have been incurred in the line 
of duty.

A January 1988 X-ray report showed no definite rib fractures.  
In addition, no evidence of pulmonary contusion, pleural 
reaction, or pneumothorax was seen.

The veteran submitted several statements in which he asserted 
that his chest and ribs were constantly in pain and he was 
unable to maintain employment due to the discomfort.  He also 
asserted that he suffered from dizziness, seizures, heart 
trouble, and low back pain due to his October 1987 fall.  

VA outpatient treatment records dated February 1996 to June 
2001 reflect that the veteran was seen for chest pain and 
tightness.  He was diagnosed with chronic pain syndrome with 
chronic abdominal and lower chest pain.

During a May 1996 VA examination, the veteran reported 
receiving an injury to his left thorax and rib cage when 
falling off a truck in 1989.  His complaints included an 
inability to catch his breath and left side with left upper 
quadrant pain.  The examiner stated that he did not have the 
veteran's medical records prior to the examination and that 
in order for the veteran's disability to be fully evaluated, 
such records would have to be obtained.  Ultimately, the 
examiner diagnosed the veteran with an unknown injury.

An August 1998 statement from a VA health care provider noted 
that the veteran suffered from chronic pain with multiple 
complaints of peripheral neuropathy, low back pain and 
chronic left abdominal pain.  She reported that the veteran 
had been unable to work secondary to the pain and fatigue of 
these symptoms which began after his 1987 fall and rib 
injury.

The veteran was provided with a personal hearing as to a 
claim for service connection for a left lower chest wall 
contusion in November 1998.  He stated that he had 
"complications" from the injuries sustained in his 1987 fall, 
specifically rib and chest pain.  At another hearing in 
January 2001, the veteran testified that he had chest, rib 
and bladder pain since his October 1987 fall.

A May 2002 VA examination report noted the veteran's medical 
history and his reported chest injury in 1987.  Upon 
examination, the left lower chest wall in the midclavicular 
line showed moderate prominence lowest rib area with slight 
tenderness to palpation over it, just above it, and just 
below it.  There was no definite comparable area on the 
right.  A chest X-ray showed no rib fractures or other focal 
osseous lesions in the ribs though an old left clavicular 
fracture was observed.  Ultimately, the examiner diagnosed 
that the veteran's left lower rib cage strain and contusion 
were related to his 1987 injury.  He noted however, that the 
contusion was not responsible for anything other than 
difficulties in that localized region; multiple testing 
showed that the contusion would not lead to cardiac problems, 
dizziness, seizures, left hip paralysis, or low back pain.

As noted earlier, service connection was granted in a Board 
decision in December 2002.  

VA records dated through 2003 are of record and reflect 
treatment for various disorders, to include continued 
complaints of left lower rib cage pain.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004). 
"Active military, naval, or air service" includes any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

Regarding the veteran's claims for left upper extremity 
paralysis and residuals of broken ribs, left side, the Board 
notes that a review of the record does not show that the 
veteran has ever received a competent medical diagnosis of 
these conditions.  In fact, the evaluations of record, to 
include X-rays of the chest wall and ribs are negative for 
these conditions.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of left upper extremity paralysis or broken ribs, left side, 
the claims must be denied.

While the veteran contends that these conditions are related 
to an injury he incurred while on active duty for training in 
1987, the contemporaneous records from that time are negative 
for diagnoses of these disorders.  The veteran is competent 
as a layperson to report that on which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Here, however, the veteran is not competent to offer medical 
opinion as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Inasmuch as the evidence on file does not tend to show that 
the veteran has current left upper extremity paralysis or 
broken ribs, left side, which may be associated with service, 
the Board must conclude that no additional development, to 
include additional medical examination or medical opinion, is 
reasonable based upon the facts of this case.  See § 3 of the 
VCAA (codified as amended at 38 U.S.C. § 5103A(d)); Hickson 
v. West, 12 Vet. App. 247, 253 (1999), Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Consequently, the Board finds that, in 
the circumstances of this case, a remand would serve no 
useful purpose.  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for left upper extremity paralysis or 
broken ribs, and they must be denied.  As the preponderance 
of the evidence is against both of these claims, the benefit 
of the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for left upper extremity 
paralysis is denied.  

Entitlement to service connection for broken ribs, left side, 
is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


